Carpinello, J.
Appeal from an order of the Supreme Court (Ceresia, Jr., J.), entered December 1, 2003 in Albany County, which, inter alia, dismissed petitioner’s application, in a proceeding pursuant to RPTL article 7, to declare certain real property partially tax exempt.
Petitioner attempted to commence this tax certiorari proceeding pursuant to RPTL article 7 to review the denial of her request for a partial tax exemption. In addition to filing the petition to review her real property assessment one day late (see RPTL 702 [2], [3]), petitioner also filed it with the wrong clerk (see CPLR 304; County Law § 525 [1]; see also Matter of Mendon Ponds Neighborhood Assn. v Dehm, 98 NY2d 745 [2002]). In fact, the petition was not filed with the correct clerk until eight weeks after the statutory deadline had expired. Under these circumstances, dismissal was required (see Matter of Mendon Ponds Neighborhood Assn. v Dehm, supra; see also Matter of Abramov v Board of Assessors, Town of Hurley, 257 AD2d 958 [1999], lv denied 93 NY2d 813 [1999]).
Petitioner’s remaining contentions have been reviewed and determined to be without merit.
Cardona, P.J., Mercure, Peters and Spain, JJ., concur. Ordered that the order is affirmed, without costs.